DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden, Sr. (US 7,938,671).
Regarding claim 1, Hayden, Sr. discloses a control box 14 for adjustable items of furniture, comprising: a control box housing (see fig. 2, 3); and a mains plug (mounted on back surface 20 of electronic component 14) in a wall of the control box housing, wherein the control box housing has a strain relief device 10 for a mains cable 12 with a mains cable socket 18 for connection to the mains plug, characterized in that the strain relief device has a channel-like mains cable clamping guide 36 (column 3, lines 31 - 42) arranged upstream of the mains plug in the insertion direction of the mains cable socket and so as to run transversely to the insertion direction in the control box housing and therefore below the mains plug such that when the mains cable socket is inserted into the mains plug, the mains cable socket at least partially closes the mains cable clamping guide on the top side in such a way that the associated the mains cable does not move out of the mains cable clamping guide (see fig. 1 - 3).
Regarding claim 2, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls 42, or clamping jaws (see fig. 1 - 3).

Regarding claim 4, Hayden, Sr. discloses a control box system (see fig. 3), comprising a control box 14; a control box housing (see fig. 2, 3); a mains plug (mounted on back surface 20 of electronic component 14) in a wall of the control box housing; and a mains cable 12 with a mains cable socket 18, wherein the control box housing has a strain relief device 10 for the mains cable with the mains cable socket for connection to the mains plug, characterized in that the strain relief device has channel-like mains cable clamping guide 36 (column 3, lines 31 - 42) arranged upstream of the mains plug in the insertion direction of the mains cable socket and so as to run transversely to the insertion direction in the control box housing and therefore below the mains plug such that when the mains cable socket is inserted into the mains plug, the mains cable socket at least partially closes the mains cable clamping guide on the top side in such a way that the associated the mains cable does not move out of the mains cable clamping guide (see fig. 1 - 3).
Regarding claim 5, Hayden, Sr. discloses the mains cable is guided in the mains cable clamping guide in a clamped manner and the mains cable socket to fully cover the mains cable clamping guide in the insertion direction, and the mains cable is inserted into the mains plug so as to form a loop in the mains cable (see fig. 1 - 3).
Regarding claim 6, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls 42, or clamping jaws (see fig. 1 - 3).
Regarding claim 7, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls, or clamping jaws that extend parallel to one another (see fig. 1 - 3).
 a mains cable 12 with a mains cable socket 18, wherein the mains cable is guided in a mains cable clamping guide 36 (column 3, lines 31 - 42) in a clamped manner and the mains cable socket to fully cover the mains cable clamping guide in the insertion direction, and the mains cable is inserted into the mains plug so as to form a loop in the mains cable (see fig. 1 - 3).
Regarding claim 9, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls 42, or clamping jaws (see fig. 1 - 3).
Regarding claim 10, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls, or clamping jaws that extend parallel to one another (see fig. 1 - 3).

Response to Arguments
Applicant's arguments filed on 03/24/2021 have been fully considered but they are not persuasive. The applicant argues “Regarding independent claims 1, 4, and 8, the Examiner has mistakenly identified similar characteristics between Applicant's control box with cable strain relief and Hayden's power cord retainer device. The Examiner claims that Hayden various discloses a control box, comprising: a control box housing 10: and a mains plug 27 in a wall of the control box housing, wherein the control box housing has a strain relief device for a mains cable 18 with a mains cable socket 21 for connection to the mains plug. What has been described by Hayden is in fact a device that secures a cord in a plug "such that detachment of the cord head from the electronic component is inhibited" (Col. 1, Lines 45-48). Hayden's device .
Applicant further points out that assembly and use of Hayden's device also holds the cord in place in a different way than what is claimed. Hayden describes and shows that the cord 12 is looped over itself and held in place with securing portions 36 of the device 10. Hayden shows 2 Application Number:16/462,506Amendment Dated:March 24, 2021Reply to Office Action Dated: February 11, 2021that the space between the two members 26 of the device 10 are wide more than the width of the cord head 16 so that the cord head 16 could pass between them and plays no part in providing additional securing of the plug that the device provides (Hayden col. 2, lines 43-46). Hayden specifies that the securing portion 36 of his device 10 "has a passage 39 that is arranged to receive a portion 38 of the cord 12 that is spaced from cord head 16." (col. 3, lines 6-7) In every instance the cord head is separate and apart from the securing portion 36 and there is no indication, teaching, showing, or suggestion that the cord head has any effect or interaction with the securing portion 36. This configuration of Hayden is a different than what is claimed and taught by the Applicant. Applicant's control box with cable strain relief utilizes a simple mains plug 26 and mains cable socket 28 (shown in Applicant's Figs. 2 and 3) in which the mains cable socket plays an important part in securing the cable in place. Applicant claims that "said mains cable socket at least partially closes said mains cable clamping guide on the top side in such a way that the associated said mains cable does not move out of said mains cable clamping guide." (Claims 1 and 4, and Fig. 3-4 - Claim 8 specifies that the mains cable socket fully closes the mains cable clamping guide). The plugged end of the mains cable clearly covers the cable clamping guide channel so as to prevent the cable from being unintentionally removed from the channel. In Hayden, there is no such self-securing strain relief device and Application Number:16/462,506Amendment Dated:March 24, 2021Reply to Office Action Dated: February 11, 2021Claims 1 and 4 also further specify "said strain relief device has channel-like mains cable clamping guide arranged upstream of said mains plug in the insertion direction of said mains cable socket and so as to run transversely to said insertion direction in said control box housing and therefore below said mains plug such that when said mains cable socket is inserted into said mains plug, said mains cable socket at least partially closes said mains cable clamping guide on the top side in such a way that the associated said mains cable does not move out of said mains cable clamping guide." In every instance of Hayden, the securing portion of the device is in line with the insertion direction of the plug and in no instance does the plug go on top side of the securing portion of his device. Regarding dependent claim 5, the Examiner claims that Hayden "discloses the mains cable is guided in the mains cable clamping guide in a clamped manner and the mains cable socket to fully cover the mains cable clamping guide in the insertion direction, and the mains cable is inserted in the mains plug so as to form a loop in the mains cable." It has been shown above that the cables disclosed by Hayden does form a loop, the socket does not cover the guide that holds the cable in place. In fact, Hayden's device specifically makes room for the socket so that it does not interfere with the securing portions of the device. As shown before, Daoud does not disclose any system by which a cable can secure itself inside a cable clamping guide. Regarding dependent claims 2, 3, 6, 7, 9 and 10, the Examiner claims that "Daoud discloses that the mains cable clamping guide has at least two opposite clamping lugs, clamping walls, or clamping jaws that extend parallel to one another." Applicant respectfully disagrees. Application Number:16/462,506Amendment Dated:March 24, 2021Reply to Office Action Dated: February 11, 2021discloses is "a passage 39 that is arranged to receive a portion 38 of the cord 12 that is spaced from cord head 16." (col. 3, lines 6-7) This shows that the securing portion 36 of Hayden's device merely has a looped opening to hold a cable in place. The cable strain relief system and method disclosed by Applicant requires only two clamping walls and does not have the openings claimed and taught by Hayden“.
The examiner points out that some arguments and notations have been taken from prior art of Daoud (US 5,004,433) which does not relate to latest office action. Arguments related to prior art of Hayden (US 7,938,671) are not persuasive. Language of claims 1 - 10 reads on prior art of Hayden have similar concepts, elements and relations although drawings looks different. Hayden, Sr. discloses a control box 14 for adjustable items of furniture, comprising: a control box housing (see fig. 2, 3); and a mains plug (mounted on back surface 20 of electronic component 14) in a wall of the control box housing, wherein the control box housing has a strain relief device 10 for a mains cable 12 with a mains cable socket 18 for connection to the mains plug, characterized in that the strain relief device has a channel-like mains cable clamping guide 36 (column 3, lines 31 - 42) arranged upstream of the mains plug in the insertion direction of the mains cable socket and so as to run transversely to the insertion direction in the control box housing and therefore below the mains plug such that when the mains cable socket is inserted into the mains plug, the mains cable socket at least partially closes the mains cable clamping guide on the top side in such a way that the associated the mains cable does not move out of the mains cable clamping guide (see fig. 1 - 3).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        3/29/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831